Case 2:20-cv-11455-JFW-GJS Document 31 Filed 08/25/21 Page 1 of 16 Page ID #:262



   1

   2

   3

   4

   5

   6

   7

   8                         UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10

  11   WORX4U2, INC., a California                    Case No. 2:20-cv-11455-JFW-GJS
       corporation,
  12                                                  STIPULATED PROTECTIVE
                       Plaintiff,                     ORDER
  13
             v.                                       DISCOVERY MATTER
  14
       EARTHWHILE ENDEAVORS,
  15   INCORPORATED, a California
       corporation; et al.,
  16
                       Defendants.
  17

  18
       AND RELATED CROSS-ACTION
  19

  20

  21   1.    A. PURPOSES AND LIMITATIONS
  22         Discovery in this action is likely to involve production of confidential,
  23   proprietary or private information for which special protection from public
  24   disclosure and from use for any purpose other than prosecuting this litigation may
  25   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  26   enter the following Stipulated Protective Order. The parties acknowledge that this
  27   Order does not confer blanket protections on all disclosures or responses to
  28   discovery and that the protection it affords from public disclosure and use extends

                                                -1-
Case 2:20-cv-11455-JFW-GJS Document 31 Filed 08/25/21 Page 2 of 16 Page ID #:263



   1   only to the limited information or items that are entitled to confidential treatment
   2   under the applicable legal principles.
   3         B. GOOD CAUSE STATEMENT
   4         This action is likely to involve trade secrets, customer and customer sales
   5   information and other valuable research, development, commercial, financial,
   6   technical and/or proprietary information for which special protection from public
   7   disclosure and from use for any purpose other than prosecution of this action is
   8   warranted. Such confidential and proprietary materials and information consist of,
   9   among other things, confidential business or financial information, information
  10   regarding confidential business practices, or other confidential commercial
  11   information (including information implicating privacy rights of third parties),
  12   information otherwise generally unavailable to the public, or which may be
  13   privileged or otherwise protected from disclosure under state or federal statutes,
  14   court rules, case decisions, or common law. Accordingly, to expedite the flow of
  15   information, to facilitate the prompt resolution of disputes over confidentiality of
  16   discovery materials, to adequately protect information the parties are entitled to
  17   keep confidential, to ensure that the parties are permitted reasonable necessary uses
  18   of such material in preparation for and in the conduct of trial, to address their
  19   handling at the end of the litigation, and serve the ends of justice, a protective order
  20   for such information is justified in this matter. It is the intent of the parties that
  21   information will not be designated as confidential for tactical reasons and that
  22   nothing be so designated without a good faith belief that it has been maintained in a
  23   confidential, non-public manner, and there is good cause why it should not be part
  24   of the public record of this case.
  25         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
  26         The parties further acknowledge, as set forth in Section 12.3, below, that this
  27   Stipulated Protective Order does not entitle them to file confidential information
  28   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed

                                                  -2-
Case 2:20-cv-11455-JFW-GJS Document 31 Filed 08/25/21 Page 3 of 16 Page ID #:264



   1   and the standards that will be applied when a party seeks permission from the court
   2   to file material under seal.
   3         There is a strong presumption that the public has a right of access to judicial
   4   proceedings and records in civil cases. In connection with non-dispositive motions,
   5   good cause must be shown to support a filing under seal. See Kamakana v. City
   6   and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
   7   Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
   8   Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective
   9   orders require good cause showing), and a specific showing of good cause or
  10   compelling reasons with proper evidentiary support and legal justification, must be
  11   made with respect to Protected Material that a party seeks to file under seal. The
  12   parties’ mere designation of Disclosure or Discovery Material as CONFIDENTIAL
  13   does not—without the submission of competent evidence by declaration,
  14   establishing that the material sought to be filed under seal qualifies as confidential,
  15   privileged, or otherwise protectable—constitute good cause.
  16         Further, if a party requests sealing related to a dispositive motion or trial,
  17   then compelling reasons, not only good cause, for the sealing must be shown, and
  18   the relief sought shall be narrowly tailored to serve the specific interest to be
  19   protected. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir.
  20   2010). For each item or type of information, document, or thing sought to be filed
  21   or introduced under seal in connection with a dispositive motion or trial, the party
  22   seeking protection must articulate compelling reasons, supported by specific facts
  23   and legal justification, for the requested sealing order. Again, competent evidence
  24   supporting the application to file documents under seal must be provided by
  25   declaration.
  26         Any document that is not confidential, privileged, or otherwise protectable in
  27   its entirety will not be filed under seal if the confidential portions can be redacted.
  28   If documents can be redacted, then a redacted version for public viewing, omitting

                                                 -3-
Case 2:20-cv-11455-JFW-GJS Document 31 Filed 08/25/21 Page 4 of 16 Page ID #:265



   1   only the confidential, privileged, or otherwise protectable portions of the document,
   2   shall be filed. Any application that seeks to file documents under seal in their
   3   entirety should include an explanation of why redaction is not feasible.
   4   2.     DEFINITIONS
   5          2.1    Action: this pending federal lawsuit and related counterclaim filed in
   6   the United States District Court for the Central District of California titled
   7   Worx4u2, Inc. v. Earthwhile Endeavors, Incorporated, et al., Case No. 20-11455-
   8   JFW-GJS.
   9          2.2    Challenging Party: a Party or Non-Party that challenges the
  10   designation of information or items under this Order.
  11          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  12   how it is generated, stored or maintained) or tangible things that qualify for
  13   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  14   the Good Cause Statement.
  15          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
  16   their support staff).
  17          2.5    Designating Party: a Party or Non-Party that designates information or
  18   items that it produces in disclosures or in responses to discovery as
  19   “CONFIDENTIAL.”
  20          2.6    Disclosure or Discovery Material: all items or information, regardless
  21   of the medium or manner in which it is generated, stored, or maintained (including,
  22   among other things, testimony, transcripts, and tangible things), that are produced
  23   or generated in disclosures or responses to discovery in this matter.
  24          2.7    Expert: a person with specialized knowledge or experience in a matter
  25   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  26   an expert witness or as a consultant in this Action.
  27          2.8    House Counsel: attorneys who are employees of a party to this Action.
  28   House Counsel does not include Outside Counsel of Record or any other outside

                                                 -4-
Case 2:20-cv-11455-JFW-GJS Document 31 Filed 08/25/21 Page 5 of 16 Page ID #:266



   1   counsel.
   2         2.9    Non-Party: any natural person, partnership, corporation, association or
   3   other legal entity not named as a Party to this action.
   4         2.10 Outside Counsel of Record: attorneys who are not employees of a
   5   party to this Action but are retained to represent or advise a party to this Action and
   6   have appeared in this Action on behalf of that party or are affiliated with a law firm
   7   that has appeared on behalf of that party, and includes support staff.
   8         2.11 Party: any party to this Action, including all of its officers, directors,
   9   employees, consultants, retained experts, and Outside Counsel of Record (and their
  10   support staffs).
  11         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  12   Discovery Material in this Action.
  13         2.13 Professional Vendors: persons or entities that provide litigation
  14   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  15   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  16   and their employees and subcontractors.
  17         2.14 Protected Material: any Disclosure or Discovery Material that is
  18   designated as “CONFIDENTIAL.”
  19         2.15 Receiving Party: a Party that receives Disclosure or Discovery
  20   Material from a Producing Party.
  21   3.    SCOPE
  22         The protections conferred by this Stipulation and Order cover not only
  23   Protected Material (as defined above), but also (1) any information copied or
  24   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  25   compilations of Protected Material; and (3) any testimony, conversations, or
  26   presentations by Parties or their Counsel that might reveal Protected Material.
  27         Any use of Protected Material at trial shall be governed by the orders of the
  28   trial judge. This Order does not govern the use of Protected Material at trial.

                                                 -5-
Case 2:20-cv-11455-JFW-GJS Document 31 Filed 08/25/21 Page 6 of 16 Page ID #:267



   1   4.    DURATION
   2         FINAL DISPOSITION of the action is defined as the conclusion of any
   3   appellate proceedings, or, if no appeal is taken, when the time for filing of an
   4   appeal has run. Except as set forth below, the terms of this protective order apply
   5   through FINAL DISPOSITION of the action. The parties may stipulate that they
   6   will be contractually bound by the terms of this agreement beyond FINAL
   7   DISPOSITION, but will have to file a separate action for enforcement of the
   8   agreement once all proceedings in this case are complete.
   9         Once a case proceeds to trial, information that was designated as
  10   CONFIDENTIAL or maintained pursuant to this protective order used or
  11   introduced as an exhibit at trial becomes public and will be presumptively available
  12   to all members of the public, including the press, unless compelling reasons
  13   supported by specific factual findings to proceed otherwise are made to the trial
  14   judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing
  15   “good cause” showing for sealing documents produced in discovery from
  16   “compelling reasons” standard when merits-related documents are part of court
  17   record). Accordingly, for such materials, the terms of this protective order do not
  18   extend beyond the commencement of the trial.
  19   5.    DESIGNATING PROTECTED MATERIAL
  20         5.1    Exercise of Restraint and Care in Designating Material for Protection.
  21   Each Party or Non-Party that designates information or items for protection under
  22   this Order must take care to limit any such designation to specific material that
  23   qualifies under the appropriate standards. The Designating Party must designate for
  24   protection only those parts of material, documents, items or oral or written
  25   communications that qualify so that other portions of the material, documents,
  26   items or communications for which protection is not warranted are not swept
  27   unjustifiably within the ambit of this Order.
  28         Mass, indiscriminate or routinized designations are prohibited. Designations

                                                -6-
Case 2:20-cv-11455-JFW-GJS Document 31 Filed 08/25/21 Page 7 of 16 Page ID #:268



   1   that are shown to be clearly unjustified or that have been made for an improper
   2   purpose (e.g., to unnecessarily encumber the case development process or to
   3   impose unnecessary expenses and burdens on other parties) may expose the
   4   Designating Party to sanctions.
   5         If it comes to a Designating Party’s attention that information or items that it
   6   designated for protection do not qualify for protection, that Designating Party must
   7   promptly notify all other Parties that it is withdrawing the inapplicable designation.
   8         5.2    Manner and Timing of Designations. Except as otherwise provided in
   9   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  10   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  11   under this Order must be clearly so designated before the material is disclosed or
  12   produced.
  13         Designation in conformity with this Order requires:
  14         (a) for information in documentary form (e.g., paper or electronic
  15   documents, but excluding transcripts of depositions or other pretrial or trial
  16   proceedings), that the Producing Party affix at a minimum, the legend
  17   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
  18   contains protected material. If only a portion of the material on a page qualifies for
  19   protection, the Producing Party also must clearly identify the protected portion(s)
  20   (e.g., by making appropriate markings in the margins).
  21         A Party or Non-Party that makes original documents available for inspection
  22   need not designate them for protection until after the inspecting Party has indicated
  23   which documents it would like copied and produced. During the inspection and
  24   before the designation, all of the material made available for inspection shall be
  25   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
  26   documents it wants copied and produced, the Producing Party must determine
  27   which documents, or portions thereof, qualify for protection under this Order.
  28   Then, before producing the specified documents, the Producing Party must affix the

                                                -7-
Case 2:20-cv-11455-JFW-GJS Document 31 Filed 08/25/21 Page 8 of 16 Page ID #:269



   1   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
   2   portion of the material on a page qualifies for protection, the Producing Party also
   3   must clearly identify the protected portion(s) (e.g., by making appropriate markings
   4   in the margins).
   5         (b) for testimony given in depositions that the Designating Party identifies
   6   the Disclosure or Discovery Material on the record, before the close of the
   7   deposition all protected testimony.
   8         (c) for information produced in some form other than documentary and for
   9   any other tangible items, that the Producing Party affix in a prominent place on the
  10   exterior of the container or containers in which the information is stored the legend
  11   “CONFIDENTIAL.” If only a portion or portions of the information warrants
  12   protection, the Producing Party, to the extent practicable, shall identify the
  13   protected portion(s).
  14         5.3    Inadvertent Failures to Designate. If promptly corrected upon
  15   determination of the error, an inadvertent failure to designate qualified information
  16   or items does not, standing alone, waive the Designating Party’s right to secure
  17   protection under this Order for such material. Upon timely correction of a
  18   designation, the Receiving Party must make reasonable efforts to assure that the
  19   material is treated in accordance with the provisions of this Order.
  20   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  21         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
  22   designation of confidentiality at any time that is consistent with the Court’s
  23   Scheduling Order.
  24         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
  25   resolution process under Local Rule 37.1 et seq.
  26         6.3    The burden of persuasion in any such challenge proceeding shall be on
  27   the Designating Party. Frivolous challenges, and those made for an improper
  28   purpose (e.g., to harass or impose unnecessary expenses and burdens on other

                                                 -8-
Case 2:20-cv-11455-JFW-GJS Document 31 Filed 08/25/21 Page 9 of 16 Page ID #:270



   1   parties) may expose the Challenging Party to sanctions. Unless the Designating
   2   Party has waived or withdrawn the confidentiality designation, all parties shall
   3   continue to afford the material in question the level of protection to which it is
   4   entitled under the Producing Party’s designation until the Court rules on the
   5   challenge.
   6         6.4    The Receiving Party’s decision not to challenge a CONFIDENTIAL
   7   designation does not waive that party’s right to assert in any subsequent proceeding
   8   that the material so designated is not in fact a trade secret under applicable law. The
   9   Court’s denial of a motion challenging a CONFIDENTIAL designation shall not be
  10   dispositive of the question whether the designated material is in fact a trade secret
  11   under applicable law.
  12   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  13         7.1    Basic Principles. A Receiving Party may use Protected Material that is
  14   disclosed or produced by another Party or by a Non-Party in connection with this
  15   Action only for prosecuting, defending or attempting to settle this Action. Such
  16   Protected Material may be disclosed only to the categories of persons and under the
  17   conditions described in this Order. When the Action has been terminated, a
  18   Receiving Party must comply with the provisions of section 13 below (FINAL
  19   DISPOSITION).
  20         Protected Material must be stored and maintained by a Receiving Party at a
  21   location and in a secure manner that ensures that access is limited to the persons
  22   authorized under this Order.
  23         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
  24   otherwise ordered by the court or permitted in writing by the Designating Party, a
  25   Receiving Party may disclose any information or item designated
  26   “CONFIDENTIAL” only to:
  27         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
  28   as employees of said Outside Counsel of Record to whom it is reasonably necessary

                                                 -9-
Case 2:20-cv-11455-JFW-GJS Document 31 Filed 08/25/21 Page 10 of 16 Page ID #:271



    1   to disclose the information for this Action;
    2         (b) the officers, directors, and employees (including House Counsel) of the
    3   Receiving Party to whom disclosure is reasonably necessary for this Action;
    4         (c) Experts (as defined in this Order) of the Receiving Party to whom
    5   disclosure is reasonably necessary for this Action and who have signed the
    6   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    7         (d) the court and its personnel;
    8         (e) court reporters and their staff;
    9         (f) professional jury or trial consultants, mock jurors, and Professional
   10   Vendors to whom disclosure is reasonably necessary for this Action and who have
   11   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   12         (g) the author or recipient of a document containing the information or a
   13   custodian or other person who otherwise possessed or knew the information;
   14         (h) during their depositions, witnesses, and attorneys for witnesses, in the
   15   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
   16   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
   17   will not be permitted to keep any confidential information unless they sign the
   18   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   19   agreed by the Designating Party or ordered by the court. Pages of transcribed
   20   deposition testimony or exhibits to depositions that reveal Protected Material may
   21   be separately bound by the court reporter and may not be disclosed to anyone
   22   except as permitted under this Stipulated Protective Order; and
   23         (i) any mediator or settlement officer, and their supporting personnel,
   24   mutually agreed upon by any of the parties engaged in settlement discussions.
   25   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   26   IN OTHER LITIGATION
   27         If a Party is served with a subpoena or a court order issued in other litigation
   28   that compels disclosure of any information or items designated in this Action as

                                                 - 10 -
Case 2:20-cv-11455-JFW-GJS Document 31 Filed 08/25/21 Page 11 of 16 Page ID #:272



    1   “CONFIDENTIAL,” that Party must:
    2         (a) promptly notify in writing the Designating Party. Such notification shall
    3   include a copy of the subpoena or court order;
    4         (b) promptly notify in writing the party who caused the subpoena or order to
    5   issue in the other litigation that some or all of the material covered by the subpoena
    6   or order is subject to this Protective Order. Such notification shall include a copy
    7   of this Stipulated Protective Order; and
    8         (c) cooperate with respect to all reasonable procedures sought to be pursued
    9   by the Designating Party whose Protected Material may be affected.
   10         If the Designating Party timely seeks a protective order, the Party served with
   11   the subpoena or court order shall not produce any information designated in this
   12   action as “CONFIDENTIAL” before a determination by the court from which the
   13   subpoena or order issued, unless the Party has obtained the Designating Party’s
   14   permission. The Designating Party shall bear the burden and expense of seeking
   15   protection in that court of its confidential material and nothing in these provisions
   16   should be construed as authorizing or encouraging a Receiving Party in this Action
   17   to disobey a lawful directive from another court.
   18   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   19   PRODUCED IN THIS LITIGATION
   20         (a) The terms of this Order are applicable to information produced by a Non-
   21   Party in this Action and designated as “CONFIDENTIAL.” Such information
   22   produced by Non-Parties in connection with this litigation is protected by the
   23   remedies and relief provided by this Order. Nothing in these provisions should be
   24   construed as prohibiting a Non-Party from seeking additional protections.
   25         (b) In the event that a Party is required, by a valid discovery request, to
   26   produce a Non-Party’s confidential information in its possession, and the Party is
   27   subject to an agreement with the Non-Party not to produce the Non-Party’s
   28   confidential information, then the Party shall:

                                                   - 11 -
Case 2:20-cv-11455-JFW-GJS Document 31 Filed 08/25/21 Page 12 of 16 Page ID #:273



    1                (1) promptly notify in writing the Requesting Party and the Non-Party
    2   that some or all of the information requested is subject to a confidentiality
    3   agreement with a Non-Party;
    4                (2) promptly provide the Non-Party with a copy of the Stipulated
    5   Protective Order in this Action, the relevant discovery request(s), and a reasonably
    6   specific description of the information requested; and
    7                (3) make the information requested available for inspection by the
    8   Non-Party, if requested.
    9         (c) If the Non-Party fails to seek a protective order from this court within 14
   10   days of receiving the notice and accompanying information, the Receiving Party
   11   may produce the Non-Party’s confidential information responsive to the discovery
   12   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
   13   not produce any information in its possession or control that is subject to the
   14   confidentiality agreement with the Non-Party before a determination by the court.
   15   Absent a court order to the contrary, the Non-Party shall bear the burden and
   16   expense of seeking protection in this court of its Protected Material.
   17   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   18         If a Receiving Party learns of a disclosure of Protected Material to any
   19   person or in any circumstance not authorized under this Stipulated Protective Order,
   20   the Receiving Party must immediately (a) notify in writing the Designating Party of
   21   the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized
   22   copies of the Protected Material, (c) inform the person or persons to whom
   23   unauthorized disclosures were made of all the terms of this Order, and (d) request
   24   such person or persons to execute the “Acknowledgment and Agreement to Be
   25   Bound” that is attached hereto as Exhibit A.
   26   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   27   PROTECTED MATERIAL
   28         When a Producing Party gives notice to Receiving Parties that certain

                                                 - 12 -
Case 2:20-cv-11455-JFW-GJS Document 31 Filed 08/25/21 Page 13 of 16 Page ID #:274



    1   inadvertently produced material is subject to a claim of privilege or other
    2   protection, the obligations of the Receiving Parties are those set forth in Federal
    3   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
    4   whatever procedure may be established in an e-discovery order that provides for
    5   production without prior privilege review. Pursuant to Federal Rule of Evidence
    6   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
    7   of a communication or information covered by the attorney-client privilege or work
    8   product protection, the parties may incorporate their agreement in the stipulated
    9   protective order submitted to the court.
   10   12.   MISCELLANEOUS
   11         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   12   person to seek its modification by the Court in the future.
   13         12.2 Right to Assert Other Objections. By stipulating to the entry of this
   14   Protective Order, no Party waives any right it otherwise would have to object to
   15   disclosing or producing any information or item on any ground not addressed in
   16   this Stipulated Protective Order. Similarly, no Party waives any right to object on
   17   any ground to use in evidence of any of the material covered by this Protective
   18   Order.
   19         12.3 Filing Protected Material. A Party that seeks to file under seal any
   20   Protected Material must comply with Local Civil Rule 79-5. Protected Material
   21   may only be filed under seal pursuant to a court order authorizing the sealing of the
   22   specific Protected Material at issue. If a Party’s request to file Protected Material
   23   under seal is denied by the court, then the Receiving Party may file the information
   24   in the public record unless otherwise instructed by the court.
   25   13.   FINAL DISPOSITION
   26         After the final disposition of this Action, as defined in paragraph 4, within 60
   27   days of a written request by the Designating Party, each Receiving Party must
   28   return all Protected Material to the Producing Party or destroy such material. As

                                                   - 13 -
Case 2:20-cv-11455-JFW-GJS Document 31 Filed 08/25/21 Page 14 of 16 Page ID #:275



    1   used in this subdivision, “all Protected Material” includes all copies, abstracts,
    2   compilations, summaries, and any other format reproducing or capturing any of the
    3   Protected Material. Whether the Protected Material is returned or destroyed, the
    4   Receiving Party must submit a written certification to the Producing Party (and, if
    5   not the same person or entity, to the Designating Party) by the 60 day deadline that
    6   (1) identifies (by category, where appropriate) all the Protected Material that was
    7   returned or destroyed and (2) affirms that the Receiving Party has not retained any
    8   copies, abstracts, compilations, summaries or any other format reproducing or
    9   capturing any of the Protected Material. Notwithstanding this provision, Counsel
   10   are entitled to retain an archival copy of all pleadings, motion papers, trial,
   11   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
   12   and trial exhibits, expert reports, attorney work product, and consultant and expert
   13   work product, even if such materials contain Protected Material. Any such archival
   14   copies that contain or constitute Protected Material remain subject to this Protective
   15   Order as set forth in Section 4 (DURATION).
   16   14.   VIOLATION
   17         Any violation of this Order may be punished by appropriate measures
   18   including, without limitation, contempt proceedings and/or monetary sanctions.
   19         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD:
   20   Dated: August 20, 2021                        ROPERS MAJESKI PC
   21

   22                                                 By:/s/ Todd A. Roberts
                                                         TODD A. ROBERTS
   23                                                    ALEXANDRIA C. CARRAHER
                                                         Attorneys for Defendants
   24                                                    EARTHWHILE ENDEAVORS,
                                                         INCORPORATED and PAUL
   25                                                    ARMSTRONG
   26

   27

   28


                                                  - 14 -
Case 2:20-cv-11455-JFW-GJS Document 31 Filed 08/25/21 Page 15 of 16 Page ID #:276



    1 Dated: August 20, 2021                  LIGHTGABLER
    2
                                              By:/s/ Glenn Dickinson
    3                                             GLENN DICKINSON
                                                  Attorneys for Plaintiff
    4                                             WORX4U2, INC.
    5

    6

    7   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
    8
        DATED: August 25, 2021____________
    9

   10

   11                                   HONORABLE GAIL J. STANDISH
                                        UNITED STATES MAGISTRATE JUDGE
   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28


                                           - 15 -
Case 2:20-cv-11455-JFW-GJS Document 31 Filed 08/25/21 Page 16 of 16 Page ID #:277



    1                                        EXHIBIT A
    2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3         I, _____________________________ [print or type full name], of
    4   _________________ [print or type full address], declare under penalty of perjury
    5   that I have read in its entirety and understand the Stipulated Protective Order that
    6   was issued by the United States District Court for the Central District of California
    7   on [date] in the case of ___________ [insert formal name of the case and the
    8   number and initials assigned to it by the court]. I agree to comply with and to be
    9   bound by all the terms of this Stipulated Protective Order and I understand and
   10   acknowledge that failure to so comply could expose me to sanctions and
   11   punishment in the nature of contempt. I solemnly promise that I will not disclose in
   12   any manner any information or item that is subject to this Stipulated Protective
   13   Order to any person or entity except in strict compliance with the provisions of this
   14   Order.
   15         I further agree to submit to the jurisdiction of the United States District Court
   16   for the Central District of California for enforcing the terms of this Stipulated
   17   Protective Order, even if such enforcement proceedings occur after termination of
   18   this action. I hereby appoint __________________________ [print or type full
   19   name] of _______________________________________ [print or type full
   20   address and telephone number] as my California agent for service of process in
   21   connection with this action or any proceedings related to enforcement of this
   22   Stipulated Protective Order.
   23   Date: ______________________________________
   24   City and State where sworn and signed: _________________________________
   25   Printed name: _______________________________
   26

   27   Signature: __________________________________
   28


                                                 - 16 -
